Exhibit 10.21

 

2015 EQUITY INCENTIVE PLAN

OF

INSTEEL INDUSTRIES, INC.

 

Restricted Stock Unit Agreement

 

RECITALS:

 

In furtherance of the purposes of the 2015 Equity Incentive Plan of Insteel
Industries, Inc., as amended (the “Plan"), and in consideration of the services
of the Participant and such other good and valuable consideration, the receipt
and sufficiency of which are hereby acknowledged, the Corporation and the
Participant hereby agree as follows:

 

1.     Incorporation of Plan. The rights and duties of the Corporation and the
Participant under this Agreement shall in all respects be subject to and
governed by the provisions of the Plan, the terms of which are expressly
incorporated herein by reference and made a part hereof. In the event of any
conflict between the provisions in the Agreement and those of the Plan, the
provisions of the Plan shall govern. Unless otherwise defined herein,
capitalized terms in this Agreement shall have the same definitions as set forth
in the Plan.

 

2.     Grant of Restricted Stock Units. The Corporation hereby grants to the
Participant pursuant to the Plan, as a matter of separate inducement and
agreement in connection with his employment or service to the Corporation, and
not in lieu of any salary or other compensation for his services, the number of
Restricted Stock Units ("RSUs") subject to the restrictions and other conditions
set forth on the Notice of Grant of Restricted Stock Units and in this
Restricted Stock Unit Agreement. Each RSU shall entitle the Participant to
receive one share of the Corporation's common stock on the vesting date, subject
to the terms of the Plan and this Agreement.

 

3.    Vesting. Subject to Section 4 hereof, the RSUs shall become vested and
nonforfeitable as set forth in the Notice of Grant of Restricted Stock Units.
RSUs shall be settled solely in shares of the Corporation's common stock. As
soon as practicable after the vesting date specified on the Notice, the
Participant shall receive one share of common stock for each RSU vesting on such
date.

 

4.     Termination of Employment; Change in Control. Except as otherwise
expressly provided in this Section 4 or as determined by the Administrator, all
rights of the Participant under the Plan with respect to the unvested portion of
the RSU shall terminate upon termination of the employment of the Participant
with the Corporation or a Related Corporation. RSUs that have not vested as of
the Participant's termination shall be forfeited by the Participant to the
Corporation without payment of any consideration by the Corporation, and neither
the Participant, nor any successor, heir, assign or personal representative of
the Participant, shall have any further right to or interest in the RSUs.
Notwithstanding the foregoing:

 

(a)     If the employment of the Participant is terminated because of death or
Disability, the RSUs shall immediately vest.

 

1

--------------------------------------------------------------------------------

 

 

(b)     If the employment of the Participant terminates because of Retirement
the RSUs shall immediately vest. For this purpose, Retirement means the
Participant's voluntary termination of employment on or after attaining age 55
and completing 10 years of employment with the Corporation or a Related
Corporation.

 

(c)     Upon a Change in Control, the provisions of Section 19 of the Plan will
apply.

 

5.   No Right of Continued Employment. Nothing contained in this Agreement or
the Plan shall confer upon the Participant any right to continue in the
employment or service of the Corporation or a Related Corporation or interfere
with the right of the Corporation or a Related Corporation to terminate the
Participant's employment or service at any time.

 

6.     Nontransferability of RSUs. The RSU shall not be transferable until it
has become vested.

 

7.     Dividend Equivalents. On the first regular payroll date of the
Corporation following each dividend payment date on the Corporation's common
stock, the Corporation will pay to the Participant a cash amount per RSU
equivalent to the cash dividend paid per share on the corporation's outstanding
common stock.

 

8.     Fractional Shares. Fractional shares shall not be issuable hereunder, and
when any provision hereof may entitle the Participant to a fractional share,
such fractional share shall be disregarded.

 

9.     Compliance with Recoupment, Ownership and Other Policies and Agreements.
As a condition to receiving the RSUs, the Participant agrees that he or she
shall abide by all provisions of any equity retention policy, compensation
recovery (clawback) policy, stock ownership guidelines and/or other similar
policies maintained by the Corporation, each as in effect from time to time and
to the extent applicable to the Participant from time to time. In addition, the
Participant shall be subject to such compensation recovery, recoupment,
forfeiture, or other similar provisions as may apply at any time to the
Participant under applicable law.

 

10.    Superseding Agreement; Binding Effect. This Agreement supersedes any
statements, representations or agreements of the Corporation with respect to the
grant of the RSUs or any related or similar rights, and the Participant hereby
waives any rights or claims related to any such statements, representations or
agreements. This Agreement shall be binding upon and shall inure to the benefit
of the parties hereto and their respective executors, administrators,
next-of-kin, successors and assigns.

 

11.    Governing Law. Except as otherwise provided in the Plan or herein, this
Agreement shall be construed and enforced according to the laws of the State of
North Carolina, without regard to the conflict of laws provisions of any state.

 

12.    Amendment and Termination; Waiver. Subject to the terms of the Plan, this
Agreement may be modified or amended only by the written agreement of the
parties hereto. The waiver by the Corporation of a breach of any provision of
the Agreement by the Participant shall not operate or be construed as a waiver
of any subsequent breach by the Participant.

 

2

--------------------------------------------------------------------------------

 

 

13.     Withholding. The Participant acknowledges that the Corporation shall
require the Participant to pay the Corporation the amount of any federal, state,
local or other tax or other amount required by any governmental authority to be
withheld and paid over by the Corporation to such authority for the account of
the Participant, and the Participant agrees, as a condition to the grant of the
RSUs, to satisfy such obligations.

 

14.    Section 409A of the Code. If any provision of the Plan or this Agreement
would result in the Participant becoming subject to any penalty under Section
409(A) of the Code, any rights of the Participant or authority of the
Corporation with respect to the RSUs shall be automatically modified and limited
to the extent necessary to avoid the imposition of such penalty.

 

15.   Administration. The authority to construe and interpret this Agreement and
the Plan and to administer all aspects of the Plan shall be vested in the
Administrator, and the Administrator shall have all powers with respect to this
Agreement as are provided in the Plan. Any interpretation of the Agreement by
the Administrator and any decision made by it with respect to the Agreement is
final and binding.

 

16.    Notices. Except as may be otherwise provided by the Plan, any written
notices provided for in this Agreement or the Plan shall be in writing and shall
be deemed sufficiently given if either hand delivered or if sent by fax or
overnight courier, or by postage paid first class mail. Notices sent by mail
shall be deemed received three business days after mailed but in no event later
than the date of actual receipt. Notices shall be directed, if to the
Participant, at the Participant's address indicated by the Corporation's
records, or if to the Corporation, at the Corporation's principal office.

 

17.     Severability. The provisions of this Agreement are severable and if any
one or more provisions may be determined to be illegal or otherwise
unenforceable, in whole or in part, the remaining provisions shall nevertheless
be binding and enforceable.

 

18.   Other Restrictions. The Corporation may impose such restrictions on the
vesting of the RSUs as it may deem advisable, including without limitation
restrictions under the federal securities laws, the requirements of any stock
exchange or similar organization and any blue sky or state securities laws
applicable to such shares. Notwithstanding any other provision in the Plan or
the Agreement to the contrary, the Corporation shall not be obligated to vest
the RSUs to make any other distribution of benefits, or to take any other
action, unless such vesting, distribution or action is in compliance with all
applicable laws, rules and regulations (including but not limited to the
requirements of the Securities Act).

 

3